Citation Nr: 1504733	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-31 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for a left knee total joint replacement with residual scar.  

2.  Entitlement to an increased initial disability rating in excess of 10 percent for a right knee disability.  

3.  Entitlement to an increased initial disability rating in excess of 10 percent for a low back disability.  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to March 1982.  

This appeal comes before the Board of Veterans' Appeals (Board) from May 2010 and September 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The May 2010 RO decision implemented the Board's April 2010 grant of service connection for right knee and low back disabilities and assigned 10 percent disability ratings for each, effective April 16, 2003.  The Veteran filed a timely notice of disagreement (NOD) in August 2010 regarding the initial disability ratings assigned.  After the issuance of a statement of the case (SOC) in October 2012, the Veteran filed his VA Form 9 substantive appeal in November 2012.  

His August 2010 NOD also raised the issue of entitlement to a total disability rating based upon individual unemployability (TDIU).  That same month, he submitted an incomplete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability.  Thereafter, in June 2011, the Veteran again submitted an incomplete TDIU application; however, the following month, a complete TDIU application was received.  In conjunction with his July 2011 TDIU application, the RO inferred an increased rating claim for his service-connected left knee disability.  The September 2012 RO decision continued the assigned 30 percent disability rating assigned for his left knee disability, and the Veteran filed a timely NOD that same month.  After the issuance of an SOC in January 2014, the Veteran submitted his timely substantive appeal.  

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's left knee total joint replacement with residual scar was manifested by pain and limitation of motion to no worse than 105 degrees of flexion and 5 degrees of extension, without chronic residuals consisting of severe painful motion or weakness in the affected extremity or compensable residual scar.  

2.  The Veteran's right knee disability is manifested by pain, with limitation of motion to no worse than 80 degrees of flexion and 0 degrees of extension.  

3.  Prior to February 4, 2009, the Veteran's low back disability is manifested by chronic pain, forward flexion limited to no worse than 80 degrees, and combined range of motion no worse than 230 degrees, without muscle spasm, guarding, spinal ankylosis, or incapacitating episodes, which is most nearly approximated by the assigned 10 percent disability rating.  

4.  Affording the Veteran the benefit of the doubt, from February 4, 2009 to October 8, 2009, the Veteran's low back disability is manifested by chronic pain, forward flexion limited to 45 degrees, and combined range of motion limited to135 degrees, without spinal ankylosis or incapacitating episodes, which is most nearly approximated by an increased 20 percent disability rating.  

5.  From October 8, 2009, the Veteran's low back disability is manifested by chronic pain, forward flexion limited to no worse than 85 degrees, and combined range of motion no worse than 245 degrees, without muscle spasm, guarding, spinal ankylosis, or incapacitating episodes, which is most nearly approximated by the assigned 10 percent disability rating.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 30 percent for a left knee total joint replacement with residual scar have not been met for any period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5055, 5256, 5261, 5262, 7804, 7805 (2014).  

2.  The criteria for an increased initial disability rating in excess of 10 percent for a right knee disability have not been met for any period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5024 (2014).  

3.  The criteria for an increased 20 percent disability rating for a low back disability have been met only for the period from February 4, 2009 to October 8, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Regarding the Veteran's claim for an increased disability rating his left knee disability, the Veteran is entitlement to generic notice of the evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  Such notice was provided to the Veteran in an August 2011 notice letter.  

Regarding the Veteran's claims for increased disability ratings for his right knee and low back disabilities, the Board notes that these claims arise from the Veteran's disagreement with the initial disability ratings assigned for his service-connected right knee and low back.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is required regarding the Veteran's right knee and low back claims on appeal.  

Regarding the duty to assist, the RO has obtained and associated the following evidence with the claims file:  service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) disability records, and various lay statements.  

The Veteran was afforded relevant VA examinations in February 2004, November 2008, May 2009, October 2009, and August 2011.  The Board acknowledges the assertion of the Veteran's representative within a December 2009 statement and the August 2010 NOD that the May 2009 and October 2009 VA examinations are inadequate; however, as discussed below and further herein, the Board finds otherwise.  The examination reports include all relevant findings necessary to evaluate the Veteran's claims on appeal.  The VA examiners considered the pertinent evidence of record, including the Veteran's medical history, interviewed the Veteran, and conducted thorough clinical examinations.  The examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings to apply the rating criteria.  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities addressed herein since he was last examined in August 2011 regarding his left knee disability and in October 2009 regarding his right knee and low back disabilities.  38 C.F.R. § 3.327(a) (2014).  VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  For these reasons, the Board finds that the VA examinations and opinions of record are adequate for deciding the Veteran's claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claims on appeal which has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran and the Board will proceed with its adjudication.  


II.  Increased Ratings - Generally  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See id.  Concerning initial disability ratings, VA must consider the severity of disability for which the veteran is eligible for service connection starting on the date the application was filed.  See id. ; cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  Herein, the Board has considered the appropriateness of any assigned rating periods, as well as whether any additional staged rating periods are warranted.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2014).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2014).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered one major joint.  38 C.F.R. § 4.45.  


II.A.  Increased Rating - Left Knee

The Veteran seeks an increased disability rating for his service-connected left knee disability, which is currently rated as 30 percent disabling from September 1, 2009 under DC 5055, regarding prosthetic knee replacement.  38 C.F.R. § 4.71a, DC 5055 (2014).  As discussed above, the RO inferred an increased rating claim for the Veteran's service-connected left knee disability in conjunction with his July 2011 TDIU application; however, the Board also notes that the Veteran's August 2010 NOD claimed first raised the issue of TDIU.  Therefore, in order to afford the Veteran the benefit of the doubt, the Board has considered the relevant temporal focus for adjudicating his claim for an increased disability rating for his service-connected left knee disability from August 2009 to the present.  

Under DC 5055, a 30 percent disability rating is the minimum available rating, warranted for intermediate degrees of residual weakness, pain, or limitation of motion, rated by analogy to DC 5256, 5261, or 5262.  Id.  

A 60 percent disability rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  

A maximum schedular disability rating of 100 percent is warranted for one year following implantation of the prosthesis.  Id.  

Under DC 5256, a minimum 30 percent rating is assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, DC 5256 (2014).  A 40 percent rating may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  Id.  A 50 percent rating may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  Id.  A 60 percent rating may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  Id.  

DCs 5260 and 5261 assign disability ratings based upon limitation of motion of the leg.  Under DC 5260, limitation of flexion to 60 degrees is noncompensable, limitation of flexion to 45 degrees warrants a 10 percent disability rating, limitation of flexion to 30 degrees warrants a 20 percent disability rating, and limitation of flexion to 15 degrees warrants a maximum schedular 30 percent disability rating.  38 C.F.R. § 4.71a, DC 5260 (2014).  

Under Diagnostic Code 5261, a 10 percent disability rating is allowed when extension is limited to 10 degrees, a 20 percent disability rating is allowed when extension of the leg is limited to 15 degrees, a 30 percent disability rating is warranted for extension limited to 20 degrees, and a maximum schedular 40 percent disability rating is warranted for extension limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5261 (2014).  

During the relevant temporal period, the Veteran underwent VA examinations regarding his left knee in October 2009 and August 2011.  

At the October 2009 VA examination, the Veteran reported that he experienced two recent episodes of knee catching/locking and intermittent pain in his left knee, following a June 2006 total knee arthroplasty.  He further reported experiencing severe flare ups two to three times per week, during which he had limitation of motion and could only minimally extend or flex his leg, "likely 10 [degrees] of 120 normal."  There was no noted deformity, giving way, instability, stiffness, weakness, dislocation, subluxation, or effusion of the Veteran's left knee, although the examiner noted pain and locking as reported by the Veteran.  There was no use of assistive devices, no inflammatory arthritis, and no functional limitations on standing or walking.  Upon physical examination, there was no crepitation, grinding, or instability.  The examiner noted a well-healed incisional scar resulting from the Veteran's left knee replacement surgery.  Range of motion in the left knee was noted as the following: flexion to 115 degrees without pain, and extension to 0 degrees without pain.  There was no additional loss of range of motion upon repetition.  There was no ankylosis or any indication of unequal leg length.  Concurrent x-ray findings revealed the Veteran's stable left knee total arthroplasty, unchanged from prior imaging in 2007, without fracture, dislocation, or effusion.  

At the subsequent August 2011 VA examination, the Veteran reported current symptoms of weakness, stiffness, swelling, lack of endurance, locking, fatigability, deformity, tenderness, and pain.  He denied symptoms of heat, redness, giving way, drainage, effusion, subluxation, and dislocation.  The Veteran reported flare ups as often as once per day for up to two hours, resulting in functional impairment including clicking and limitation of motion.  He reported treatment including pain medication, a prior total knee replacement, and physical therapy.  Upon physical examination, the examiner noted a well-healed linear scar measuring 23 cm by 1.5 cm from the Veteran's prior left knee replacement surgery.  The scar was not painful and there was no skin breakdown, inflammation, edema, or keloid formation.  The examiner identified it as a superficial scar without underlying tissue damage, which was not disfiguring and did not limit the Veteran's range of motion or function.  

The Veteran's posture was normal, with an antalgic gait due to his knee disabilities.  He did not require any assistive devices for ambulation.  The examiner noted left knee tenderness with some crepitus, but with no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, subluxation, locking, genu recurvatum, or ankylosis.  Range of motion findings were documented as flexion to 105 degrees and extension to 5 degrees without noted pain.  There was no loss of range of motion upon repetition, and the examiner specifically noted that the left knee function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination upon repetition.  Additionally, stability tests were within normal limits for the left knee.  A subsequent addendum opinion was requested to clarify whether there was instability of the left knee.  Although the answer states that there was no stability on current examination, the Board notes that this appears to be a typographical or dictation error, as the examination report clearly documented that stability tests conducted on the left knee were within normal limits; moreover, the addendum opinion changed the diagnosis, previously noted as "total knee arthroplasty, left knee, with lateral instability, post operative," to "status post left knee total joint replacement with residual scar.  

VA treatment records from October 2010 document the Veteran's complaint of left knee pain, for which he was prescribed pain medication.  In January 2011, crepitus was noted in the left knee.  In March 2011, the Veteran reported knee pain and described it as "an old pain that has not changed or gotten worse."  In May 2013, he continued to complain of chronic knee pain, and in June 2013, he presented to the emergency room with complaints of knee pain, but he was not admitted.  

Based on the above, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's left knee disability for any period on appeal.  Under DC 5055, a higher 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  While the Veteran reported weakness at the August 2011 VA examination, neither the August 2011 nor the October 2009 VA examination reports document weakness in the Veteran's left knee on physical examination.  Moreover, while the Veteran has reported pain during range of motion testing, the Board finds that the above evidence does not reflect severe painful motion.  Thus, the Veteran does not have severe painful motion or weakness in his left knee that would warrant a higher rating under DC 5055.  

The Board has also considered the Veteran's condition by analogy under DC 5256, 5261, or 5262, as directed by DC 5055.  With respect to ratings based on limitation of motion, the Board finds that an increased rating is not warranted under DC 5256, as neither the October 2009 nor August 2011 VA examinations documented ankylosis in the Veteran's left knee; neither has ankylosis been show by the additional evidence of record at any time during the appeal period.  With regard to DC 5260 and 5261, the October 2009 VA examination reflects left knee flexion to 115 degrees without pain and extension to 0 degrees without pain.  The August 2011 VA examination documented left knee flexion to 105 degrees and extension to 5 degrees without noted pain.  Even when taking into account factors such as pain, weakness, weakened movement, excess fatigability, and incoordination, the Veteran's left knee range of motion exceeds the levels required for compensable evaluations.  To the extent that the October 2009 VA examination report documents the Veteran's report of minimal flexion or extension of his left knee during a flare up, it is unclear whether the notation that it was limited "likely 10 [degrees] of 120 normal" was the Veteran's report of such limitation or the examiner's own opinion based on the Veteran's report.  In any case, while the Veteran is competent to report that he experiences limited motion, see Layno v. Brown, 6 Vet. App. 465, 469 (1994), he lacks the competence to report precise measurements regarding musculoskeletal motion using a goniometer as prescribed by VA regulation.  In addition, if the notation is the examiners own opinion based upon the Veteran's report of limited motion, the Board notes that the notation indicates speculation on the part of the examiner, which reduces any probative value of the range of motion opinion.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Therefore, an increased rating is not available under DCs 5260 or 5261 for limitation of motion.  Finally, neither VA examination, nor the additional evidence of record documents impairment of the Veteran's tibia and fibula; therefore, an increased disability rating is not warranted under DC 5262.  

The Board has also considered whether an additional disability rating is warranted under DC 5257.  While the Board acknowledges that the Veteran was previously awarded a disability rating based upon previously noted instability, the evidence of record during the relevant appeal period, including two VA examination reports, fails to document instability of the left knee.  Thus, he is not entitled to a higher or additional disability rating under DC 5257.  38 C.F.R. § 4.71a, DC 5257.  

The record also does not suggest that the Veteran has ankylosis, symptomatic removal or dislocation of semilunar cartilage, or genu recurvatum, therefore DCs 5256, 5258, 5259, 5262, and 5263 are not for application.  Id., DCs 5256, 5258, 5259, 5263.  Finally, a separate disability rating is not warranted for the Veteran's residual scar, as it was neither painful nor unstable upon examination.  38 C.F.R. § 4.118, DCs 7804-05 (2014).  

The Board acknowledges the statements submitted by the Veteran's representative in December 2009 and August 2010 which assert that the October 2009 VA examination is inadequate for rating purposes.  To the extent that such statements allege inadequacy in prior VA examinations, including as due to inconsistencies between the Veteran's reports and the examiner's findings, as well as alleged unprofessionalism and disrespect by the examiner toward the Veteran, the Board finds that a review of the examination reports fails to reveal any insufficiency in the examinations.  The examiners obtained a history from the Veteran and reviewed his claims file an relevant medical history, in addition to making valid findings based upon thorough physical examinations.  Importantly, the examiners documented necessary findings for the Board to apply the relevant rating criteria.  Thus, the Board finds the VA examinations are adequate and entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

Thus, the preponderance of evidence of record weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 30 percent for his left knee disability for the entire period on appeal.  There is no reasonable doubt to be resolved and the claim must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  Increased Rating - Right Knee  

The Veteran also seeks entitlement to an initial disability rating in excess of 10 percent for his service-connected right knee disability.  In the May 2010 RO decision on appeal, the Veteran was awarded service connection for his right knee disability and granted an initial disability rating of 10 percent effective April 16, 2003.  He has not pursued an appeal as to the assigned effective date.  

The Veteran's right knee DJD is rated by analogy under DC 5003-5024, which rates tenosynovitis as degenerative arthritis based upon limitation of motion of the affected part.  See 38 C.F.R. § 4.71a, DC 5003, 5024 (2014).  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation of motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DC 5003 (2014).  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  Id., Note 1.  

As noted above, DCs 5260 and 5261 assign disability ratings based upon limitation of motion of the leg.  Under DC 5260, limitation of flexion to 60 degrees is noncompensable, limitation of flexion to 45 degrees warrants a 10 percent disability rating, limitation of flexion to 30 degrees warrants a 20 percent disability rating, and limitation of flexion to 15 degrees warrants a maximum schedular 30 percent disability rating.  38 C.F.R. § 4.71a, DC 5260 (2014).  

Under Diagnostic Code 5261, a 10 percent disability rating is allowed when extension is limited to 10 degrees, a 20 percent disability rating is allowed when extension of the leg is limited to 15 degrees, a 30 percent disability rating is warranted for extension limited to 20 degrees, and a maximum schedular 40 percent disability rating is warranted for extension limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5261 (2014).  

With regards range of motion, for rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  Id., Plate II.  

Turning to the evidence of record, the Board notes that VA treatment records, contained within SSA disability records, from April 2013 document the Veteran's report of pain in his right knee for the past few weeks.  In August 2013, the Veteran continued to complain of chronic right knee pain during a routine visit.  

An October 2003 SSA examination of his right knee documents normal range of motion findings, including flexion to 140 degrees and extension to 0 degrees, without crepitus, warmth, or deformity.  

The Veteran was first afforded a VA examination regarding his right knee in February 2004.  He reported that the condition was present for approximately a year and a half, with gradual onset and no specific injury.  He reported symptoms including pain and tingling in the right knee, with periodic extreme pain which limits his ability to walk and sit.  He stated that it was not constant, but flared up every day; however, no bed rest had been recommended.  Finally, he reported impairment with showering and regular functions, and reported taking medication for pain.  Upon physical examination, the Veteran displayed a normal posture with an antalgic gait.  There was no evidence of heat, redness, swelling, or effusion in the right knee.  The range of motion was normal, with flexion to 140 degrees and extension to 0 degrees.  Drawer and McMurray tests were also within normal limits. There was no subluxation, locking pain, joint effusion, or crepitus of the right knee noted.  X-rays of revealed a normal right knee, with no evidence of acute fracture, dislocation, destructive lesion, or joint effusion.  The examiner noted an inability to make any diagnosis because there was no pathology to render a diagnosis.  The subjective factors were identified as reported intermittent right knee pain, with no objective factors.  

A June 2013 VA treatment record documents that the Veteran should pursue an orthopedic evaluation of his right knee.  

In August 2004, he presented with right knee pain which he reported developed over the last several weeks.  He reported popping and catching, with mechanical symptoms and swelling, but denied a history of antecedent trauma.  Upon physical examination, the ligaments were intact.  Range of motion findings included flexion to 135.  Sensory findings were normal, with some effusion noted.  The documented impression was to rule out a meniscal tear versus a chondral injury, with an asymptomatic medial plica.  

A subsequent MRI of the Veteran's right knee in September 2004 documented a focal chondral defect in the femoral trochlea with small joint effusion; intact knee ligaments, medial meniscus, and medial plica; and prepatellar bursitis.  

Subsequent VA treatment in April 2006 documents range of motion of the right knee to 100 degrees and normal sensory findings.  

Thereafter, in April 2008, an x-ray of the Veteran's right knee was obtained after his complaints of right knee pain and to evaluate possible osteoarthritis.  The study showed an essentially normal right knee, with joint spaces normally maintained, and no evidence of effusion or abnormality.  

A May 2008 MRI of the right knee to rule out a meniscal tear resulted in findings of prepatellar bursitis and loss of articular cartilage predominantly in the patellofemoral compartment; however, the ligaments and menisci were noted to be intact.  In June 2009, the Veteran continued to complain of right knee pain and swelling, and the examiner referenced the previous month's MRI findings.  

The Veteran obtained a private examination in February 2009.  At that time, he complained of constant bilateral knee pain, relieved only slightly by laying on his back or side.  He stated that walking or standing more than five minutes resulted in extreme pain and the sensation of his right knee giving out.  He also reported weekly periods of extreme swelling in his right knee which caused a burning sensation in the surrounding area.  The private physician noted that he was also diagnosed with chronic subluxations of the right patella and continual weekly episodes during which time he was incapacitated.  The Veteran was noted to walk with a limp favoring his right knee, with prior treatment through pain medication and physical therapy without significant result.  Range of motion findings regarding the right knee were documented as flexion to 80 degrees (with pain beginning at 10 degrees) and extension to negative 15 degrees (with pain throughout).  There was positive McMurray's, drawer, varus, and valgus stress tests.  The private physician diagnosed recurrent right knee patellar subluxations and swelling secondary to the Veteran's left knee condition.  He concluded that the Veteran's right knee condition met a 30 percent disability rating under DC 5257 and a 20 percent rating under DC 5261.  

The Veteran was afforded a VA examination of his right knee in May 2009.  He reported that it started hurting in 2000, but denied specific trauma, and stated that the pain had gotten worse in the last few years.  He reported constant moderate/severe pain with flare ups of pain and swelling every one to two months, lasting one week, during which time he would avoid moving the knee due to pain.  Additional right knee symptoms reported by the Veteran included giving way, instability, pain, stiffness, weakness, effusion, limitation of motion, and swelling.  He denied the use of assistive devices for walking and the examiner noted he did not have inflammatory arthritis.  Functional limitations upon walking one block and standing ten minutes were also noted.  Physical examination revealed an antalgic gait on the right side, without tenderness, crepitation, clicks, grinding, instability, meniscal abnormality, or other knee abnormality.  Swelling was noted in the anterior right knee.  Flexion was documented to 105 degrees with objective evidence of pain, and extension was normal to 0 degrees, also with objective evidence of pain.  There was no additional limitation of motion upon repetition, although painful motion was again noted.  There was no loss of bone, unequal leg length, inflammatory arthritis, or ankylosis noted.  

The Veteran was afforded a subsequent VA examination of his right knee in October 2009.  He further reported experiencing severe flare ups two to three times per week, during which he had limitation of motion and could only minimally extend or flex his leg, "likely 10 [degrees] of 120 normal."  Additionally symptoms reported by the Veteran included giving way, pain, stiffness, and effusion, without deformity, instability, weakness, subluxation, dislocation, or locking.  Upon physical examination, the examiner noted an antalgic gait favoring the right side.  There was tenderness in the right knee, crepitation, patellar abnormality, and prepatellar bursitis noted, without bony enlargement, deformity, clicking, grinding, instability, meniscal abnormality, or other knee abnormality noted.  Range of motion findings were documented as flexion to 105 degrees without pain and extension to 0 degrees without pain; with no additional loss of motion upon repetition.  

Subsequent VA treatment records document the Veteran's continued right knee complaints and treatment.  In October 2010, he complained of bilateral knee pain.  In January 2011, a VA treatment record documents right knee effusion and bilateral crepitus.  In March 2011, he reported that his knee pain was "an old pain that has not changed or gotten worse."  

Upon VA examination in August 2011, the examiner noted tenderness of the Veteran's right knee, without edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, subluxation, locking pain, genu recurvatum, crepitus, or ankylosis.  Range of motion was noted as flexion to 100 degrees (with pain at 100 degrees) and extension to 0 degrees (with pain at 0 degrees) and no additional limitation of motion upon repetition due to pain, fatigue, weakness, lack of endurance, or incoordination.  Ligament stability tests were all within normal range for the right knee.  

VA treatment records from May 2013 document the Veteran's complaint of chronic knee pain, and in June 2013, he presented to the emergency room with complaints of knee pain, but was not admitted.  

Given the above evidence, the Board finds that an increased initial disability rating in excess of 10 percent for the Veteran's right knee disability is not warranted for any period on appeal.  

First, an increased disability rating in excess of 10 percent is not warranted based upon limitation of motion findings under DCs 5260 or 5261.  As documented in the VA examinations discussed above, as well as the private February 2009 examination, the Veteran does not have limitation of motion which would result in a compensable rating under DC 5260 or 5261, as his range of motion in the right knee was limited to no worse than 80 degrees flexion and 0 degrees extension.  The Board has considered the Veteran's reports of painful motion in his right knee; and finds that the currently assigned 10 percent disability rating properly evaluated the Veteran's painful motion as limited motion which is otherwise noncompensable under the applicable diagnostic code.  Mitchell, 25 Vet. App. 32.  

For an increased rating of 20 percent under DC 5003, there must be x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003. (emphasis added).  The Board points out that for the purpose of rating disability from arthritis, the knee is considered one major joint.  38 C.F.R. § 4.45.  Further, although DC 5003 does not define what constitutes an "incapacitating exacerbation," the term is defined elsewhere in the Rating Schedule for the musculoskeletal system in regards to intervertebral disc syndrome and in the Rating Schedule for the digestive system.  See 38 C.F.R. § 4.71a , DC 5243, Note 1; see also 38 C.F.R. § 4.114, DCs 7345 and 7354, Notes (2) (2014).  As used therein, an incapacitating episode is a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Id.  

The Board has thoroughly reviewed the evidence of records in this regard, and finds that at no point does the Veteran allege or the medical record document bed rest specifically prescribed by a physician due to his right knee condition.  Therefore, the evidence does not warrant an increased 20 percent rating under DC 5003.  

The Board has also considered whether an additional disability rating is warranted under DC 5257; however, as noted above, there was no instability or laxity noted in multiple VA examinations regarding the Veteran's right knee.  To the extent the Veteran has reported instability, or it was noted in the February 2009 private examination, the Board affords more weight to the multiple VA examinations of record which document no objective findings of lateral instability.  Thus, the Veteran is not entitled to a higher disability rating under DC 5257.  38 C.F.R. § 4.71a, DC 5257.  

The Board has also considered application of DC 5258, under which a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint.  As these criteria are written in the conjunctive, all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  The Board notes that while the Veteran has reported individual symptoms, and they have been found occasionally within the medical evidence of record, the evidence as a whole does not document any episodes where the Veteran presented with locking, pain, and effusion in his right knee.  Therefore, an increased disability rating is not warranted under DC 5258.  

Finally, the record does not suggest that the Veteran has ankylosis, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, therefore DCs 5256, 5259, 5262, and 5263 are not for application.  Id., DCs 5256, 5259, 5262, 5263.  

The Board acknowledges the statements submitted by the Veteran's representative in December 2009 and August 2010 which assert that the May 2009 and October 2009 VA examinations are inadequate for rating purposes, and that more weight should be given to the February 2009 private examination results.  To the extent that such statements allege inadequacy in prior VA examinations, including as due to inconsistencies between the Veteran's reports and the examiner's findings, as well as alleged unprofessionalism and disrespect by the examiner toward the Veteran, the Board finds that a review of the examination reports fails to reveal any insufficiency in the examinations.  The examiners obtained a history from the Veteran and reviewed his claims file an relevant medical history, in addition to making valid findings based upon thorough physical examinations.  Importantly, the examiners documented necessary findings for the Board to apply the relevant rating criteria.  Thus, the Board finds the VA examinations are adequate and entitled to great probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  Moreover, the Board has not discounted the results of the private physical examination conducted in February 2009; however, as discussed above the results of such examination do not weigh in favor of the Veteran's claim regarding his right knee disability.  

Thus, the preponderance of evidence of record weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for his right knee disability for the entire period on appeal, and the claim is denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


II.C.  Increased Rating - Low Back

The Veteran also seeks entitlement to an increased initial disability rating in excess of 10 percent for a low back disability.  

In the May 2010 RO decision on appeal, the Veteran was awarded service connection for his low back disability and granted an initial disability rating of 10 percent effective April 16, 2003.  He has not pursued an appeal as to the assigned effective date.  

The Veteran's service-connected low back disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine and DC 5243 regarding Intervertebral Disc Syndrome (IVDS).  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5243 (2014).  The rating schedule directs that IVDS is to be evaluated under either the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating IVDS Based Upon Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine provides the following:  a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 30 percent disability rating is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  Note (6) directs to separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  

As noted above, IVDS may also be evaluated under the Formula for Rating IVDS.  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2014).  Under the Formula for Rating IVDS, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note 2.  

After a full review of the record, and as discussed below, the Board concludes that an increased disability rating of 20 percent for the Veteran's low back disability is warranted from February 4, 2009 to October 8, 2009; however an increased disability rating in excess of 10 percent is not warranted for any other period on appeal.  

VA treatment records, contained within SSA disability records, document that in April 2003, the Veteran complained of pain in his right knee that radiated up his lower back.  He stated that his back pain has onset one and a half months prior.  

An August 2003 x-ray of the lumbar spine showed evidence of osteophytes.  The Veteran continued to complain of low back pain, and he indicated he would pursue weigh loss in addition to prescription pain medication.  

An October 2003 SSA evaluation documents that the Veteran's lumbar spine was without deformity, but does not document specific range of motion findings of the thoracolumbar spine.  

The Veteran was first afforded a VA examination regarding his low back in February 2004.  At that time, he reported that his back pain began spontaneously in 2001 and that it occurred four to five times per day for several hours.  He described it as a sharp pain that limits his functions, relieved partially with medication.  Upon physical examination, he displayed a normal posture and left antalgic gait.  The examiner noted that it was not really his thoracolumbar spine that he complained about; rather, the examiner identified his right sacroiliac joint as the point of tenderness, with no radiation of pain or muscle spasm.  Straight leg raising tests were negative bilaterally.  Forward flexion was limited to 80 degrees, and the examiner opined that such limitation was due to the Veteran's obesity, and not to pain or any other DeLuca factors.  See DeLuca, 8 Vet. App. 202.  Extension, bilateral lateral flexion, and bilateral lateral rotation were all normal.  The only DeLuca factor noted was pain in the right sacroiliac joint.  Sensory, reflex, and motor tests were all normal.  An x-ray revealed a normal lumbosacral sine.  The examiner noted an inability to make a definitive diagnosis on the basis of the physical examination as there was no pathology to render a diagnosis.  The subjective factors identified were pain on the lower back that radiates to the right knee and leg, and objective factors of tenderness over the right sacroiliac joint, with no other discernable problems from the lower back.  

At a subsequent February 2009 private examination, the Veteran reported that he experienced constant lower back pack which radiates down his right leg and was slightly relieved by laying on his back and side.  He stated that he could not stand for over fifteen minutes or walk more than fifty yards without pain.  Treatment included pain medication and past physical therapy without significant results.  Range of motion findings were documented using a goniometer as follows: forward flexion to 45 degrees (with pain at 10 degrees), extension to 15 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees (with pain at 5 degrees), right lateral rotation to 20 degrees (with pain at 5 degrees), and left lateral rotation to 20 degrees (with pain throughout).  The private physician noted the Veteran's antalgic gait, with stooped posture, and restricted, slow, guarded movements, in addition to palpatory muscle spasms and tenderness.  He noted a positive bilateral straight leg raising test, with normal nerve, sensory, and reflex testing.  The private physician noted the 2003 x-ray evidence of lumbar osteophytes, and he diagnosed chronic low back pain and osteoarthritis secondary to altered gait patterns from the Veteran's left knee replacement.  He further concluded that the Veteran's low back condition meets the criteria for a 20 percent disability rating under DCs 5235-5243.  

The Veteran was most recently afforded a VA examination regarding his low back disability in October 2009.  At that time, he reported a history of nagging low back pain which progressed to shooting pain down his right leg and up the spine, without a history of specific injury.  He stated that his course had gotten progressively worse and reported fair response to treatment with pain medication and activity avoidance.  The Veteran denied a history of related neurologic symptoms.  He reported fatigue and pain, but denied decreased motion, stiffness, weakness, or spasms.  Flare ups were reported as occurring once per month with severe pain lasting fifteen minutes, alleviated with rest and the passage of time, but no additional limitation of motion or other functional impairment.  The Veteran denied any incapacitating episodes in the past twelve month period.  Upon physical examination, there was no muscle spasm, atrophy, guarding, pain with motion, tenderness, or weakness noted by the examiner.  The Veteran's spine was normal, with a symmetrical appearance and no abnormal spinal curvature.  Motor and sensory tests were normal, with some diminished reflexes noted in the Veteran's knees and lower extremities.  Range of motion findings were documented as follows:  forward flexion to 85 degrees (limited by body habitus in the last 5 degrees, without pain), extension to 30 degrees (without pain), bilateral lateral flexion to 30 degrees (without pain), and bilateral lateral rotation to 50 degrees (without pain).  There was no additional limitation of motion upon repetition.  X-ray studies revealed minimal anterior spurring of the lumbar spine without evidence of significant narrowing of the disc spaces, and a normal pelvis.  The examiner diagnosed low back pain and mild degenerative joint disease (DJD) of the lumbar spine, with no effects on the Veteran's occupation or daily activities.  

VA treatment records from May 2013 document the Veteran's complaint of chronic back pain, and in June 2013, he presented to the emergency room with complaints of back pain, but he was not admitted.  

After consideration of the evidence as discussed above, the Board finds that an increased disability rating of 20 percent for the Veteran's low back disability is warranted from February 4, 2009 to October 8, 2009; however an increased disability rating in excess of 10 percent is not warranted for any other periods on appeal.  

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or her representative, as required by Schafrath, 1 Vet. App. 589.  The Board has assigned a staged rating and granted an increased 20 percent disability rating effective February 4, 2009, when the results from the private examination showed limited motion entitled to an increased 20 percent disability rating under DC 5243.  Affording the Veteran the benefit of the doubt, the Board extends this staged rating and increased 20 percent disability rating for the Veteran's low back disability until October 8, 2009, at which time a VA examination documented range of motion findings which are more closely approximated by a 10 percent disability rating.  Other than this staged rating period, the Board has found no rating section that provides a basis upon which to assign an increased disability rating in excess of 10 percent prior to February 4, 2009 or since October 8, 2009.  To this limited extent only, the Veteran's claim of entitlement to an increased disability rating for a low back disability is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  



III.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for any of the Veteran's claims on appeal, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities (including bilateral knee and low back disabilities) that would render the schedular criteria inadequate.  The Veteran's symptoms, as discussed above, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected disorders that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular ratings assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


ORDER

An increased disability rating in excess of 30 percent for a left knee total joint replacement with residual scar is denied.  

An increased initial disability rating in excess of 10 percent for a right knee disability is denied.  

An increased 20 percent disability rating for a low back disability is granted for the period from February 4, 2009 to October 8, 2009, a rating in excess of 10 percent from October 8, 2009 is denied.  

REMAND

Although the Board sincerely regrets the additional delay, further development is necessary prior to the adjudication of the Veteran's TDIU claim.  

The Veteran initially raised a claim of TDIU in his August 2010 NOD.  Thereafter, he submitted a formal application and evidence to support his TDIU claim.  The evidence of record, including a positive private opinion from August 2010, indicates that he is unable to work due to his service-connected disabilities.  

VA regulations provide for a TDIU rating when the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2014).

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

The Veteran is currently rated for the following service-connected disabilities:  a left knee disability (30 percent from September 2009); a right knee disability (10 percent from April 2003); and a low back disability (10 percent from April 2003, 20 percent from February 2009 to October 2009, and 10 percent thereafter).  

Notably, the Veteran's combined disability rating does not meet the percentage requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU rating for any period on appeal.  However, failure to meet the schedular percentage requirements does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b) (2014).  Moreover, an August 2010 private opinion indicates that the Veteran is unable to work due to his service-connected disabilities.  Thus, upon remand, the AOJ should address the matter of a TDIU rating on an extraschedular basis.  

Finally, upon remand, any updated private or VA treatment records should be obtained and associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim, such as treatment records and vocational rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records and private treatment records, with authorization from the Veteran as necessary.  Document all efforts to obtain such records, including any negative replies, and associate all received records, if any, with the claims file.  

2.  After any further development deemed necessary, to include the possibility of a VA examination to determine the functional impact of the Veteran's service-connected disabilities on his employability, readjudicate the Veteran's TDIU claim, with specific consideration of TDIU on an extraschedular basis.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative and allow an appropriate time for response.  Then return the matter to the Board for further appellate review, if otherwise in order.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


